Per Curiam.
This writ of error was taken to a judgment awarding $416.06 as damages for the entire cost of repairs to ah automobile injured by a collision with a street car.
The evidence clearly shows that the plaintiff’s employee was negligent in backing the automobile out of a garage and across the street car track without taking appropriate care to avoid -collision with a street car that might be approaching. This being so, though the defendant was negligent, the damages sustained should have been apportioned as required by the statute. Sec. 4965 Rev. Gen. Stats. 1920; Atlantic Coast Line R. Co. v. Weir, 63 Fla. 69, 58 South. Rep. 641, 41 L. R. A. (N. S.) 307, Ann Cas. 1914A 126; Florida East Coast Ry. Co. v. Meacham, 77 Fla. 701, 82 South. Rep. 232.
If a remittitur is duly entered for $200.00, the judgment will stand affirmed for the remainder, viz: $216.06; otherwise the judgment will stand reversed for a new trial.
All concur.